                   Case 19-10289-LSS   Doc 821-2     Filed 07/15/19     Page 1 of 2




                            Exhibit B - Compensation By Professional
                            February 13, 2019 through May 31, 2019

 Name of Professional          Position, year assumed        Hourly     Total       Total
     Individual                position, prior relevant      Billing    Hours    Compensation
                                 experience, year of          Rate      Billed
                             obtaining relevant license    (including
                             to practice, department, if    changes)
                                   not Bankruptcy
Mark D. Collins              Joined firm as associate in
                             1993. Director in 1998.
                             Member of DE Bar since
                             1991.                              $975      11.5         $11,212.50
Russell C. Silberglied       Joined firm as associate in
                             1995. Director in 2002.
                             Member of PA Bar since
                             1996. Member of DE Bar
                             since 1996.                        $900       0.3           $270.00
John H. Knight               Joined firm as associate in
                             1998. Director in 2003.
                             Member of MD Bar since
                             1994. Member of NJ Bar
                             since 1996. Member of DE
                             Bar since 1991.                    $900       0.6           $540.00
Michael J. Merchant          Joined firm as associate in
                             1999. Director in 2006.
                             Member of DE Bar since
                             1999.                              $800     259.2        $207,360.00
Marcos A. Ramos              Joined firm as associate in
                             2002. Director in 2010.
                             Member of NY Bar since
                             1995. Member of CA Bar
                             since 1998. Member of MD
                             Bar since 2001. Member of
                             DE Bar since 2003.                 $760     202.6        $153,976.00
Amanda R. Steele             Joined firm as associate in
                             2010. Director in 2018.
                             Member of DE Bar since
                             2010.                              $700     174.2        $121,940.00
Katharine L. Mowery          Joined firm as associate in
                             2012. Member of DE Bar
                             since 2012.                        $560       0.4           $224.00




RLF1 21570661v.2
                   Case 19-10289-LSS   Doc 821-2     Filed 07/15/19     Page 2 of 2




 Name of Professional          Position, year assumed        Hourly     Total        Total
     Individual                position, prior relevant      Billing    Hours     Compensation
                                 experience, year of          Rate      Billed
                             obtaining relevant license    (including
                             to practice, department, if    changes)
                                   not Bankruptcy
Brett M. Haywood             Joined firm as associate in
                             2015. Member of MA Bar
                             since 2014. Member of DE
                             Bar since 2015.                    $505     134.4         $67,872.00
Christopher M. De Lillo      Joined firm as associate in
                             2016. Member of DE Bar
                             since 2017.                        $470        1.9          $893.00
Megan E. Kenney              Joined firm as associate in
                             2017. Member of DE Bar
                             since 2017.                        $420        0.8          $336.00
Sarah E. Silveira            Joined firm as associate in
                             2018. Member of DE Bar
                             since 2018.                        $350     118.3         $41,405.00
Sheilah A. Jennings          Summer Associate                   $275      21.9          $6,022.50
Scott A. Benson              MIS Litigation Support.
                             Joined firm in 2018.               $275        3.4          $935.00
Carlos B. Terreforte         MIS Litigation Support.
                             Joined firm in 2015.               $275        0.5          $137.50
Ann Jerominski               Paralegal since 1995.
                             Joined firm in 2000.               $265      27.4          $7,261.00
Barbara J. Witters           Paralegal since 2000.
                             Joined firm in 2000.               $265      14.9          $3,948.50
Rebecca V. Speaker           Paralegal since 2002.
                             Joined firm in 2001.               $265     219.1         $58,061.50
M. Lynzy McGee               Paralegal since 2007.
                             Joined firm in 2016.               $265      22.9          $6,068.50
Tesia S. Smith               Case Management
                             Assistant since 2016.
                             Joined firm in 1996.               $140        4.0          $560.00

TOTAL                                                                   1,218.3       $689,023.00

                                              Grand Total: $689,023.00
                                              Attorney Compensation: $612,051.00
                                              Total Attorney Hours: 926.1
                                              Blended Rate (Attorneys): $660.89
                                              Blended Rate (All Timekeepers): $565.56


                                                 2
RLF1 21570661v.2
